
	
		II
		112th CONGRESS
		1st Session
		S. 1912
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2011
			Mr. McCain (for himself,
			 Mr. Coburn, and Mr. Isakson) introduced the following bill; which
			 was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		A BILL
		To prohibit the Department of Energy from subordinating
		  its position in energy loan guarantees to outside investors.
	
	
		1.The Secretary of Energy shall not issue any
			 loan guarantee under the Energy Policy Act of 2005 (42 U.S.C. 15801 et seq.)
			 that, in any circumstances at the time of, or subsequent to, the issuance of
			 the loan guarantee, makes the Secretary subordinate to other financing.
		
